Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

4.	With respect to claim 1, the prior art does not teach a semiconductor circuit comprising: 
a volatile first storage section;
	a volatile second storage section that stores data stored in the first storage section on a basis of a first control signal;
	a non-volatile third storage section that stores data according to data stored in the second storage section on a basis of a second control signal, and causes the first storage section to store data stored in itself on a basis of a third control signal; and
	a control section that generates the first control signal and the third control signal, and compares the data stored in the first storage section and the data stored in the second storage section with each other to generate the second control signal on a basis of a result of the comparison.


comparing data stored in a volatile first storage section and data stored in a volatile second storage section that stores the data stored in the first storage section on a basis of a first control signal; and
	supplying a second control signal to a non-volatile third storage section on a basis of a result of the comparison between the data stored in the first storage section and the data stored in the second storage section to thereby cause the third storage section to store data according to the data stored in the second storage section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON P LE/Primary Examiner, Art Unit 2844